DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant previously filed claims 1, 2, 5-8, 10-14, 28, 29, 32-34, 36-38 and 52. Claims 1, 4-8, 10-14, 28, 29, 32-24 and 26-28 have been amended. Accordingly, claims 1, 2, 5-8, 10-14, 28, 29, 32-34, 36-38, and 52 remain pending in the current application. Examiner makes note that the claims filed on 07/29/2022 do not list previously pending claim 52 at all, with no mention of its cancellation, this claim is simply not present. Applicant is advised to correct this. For the purposes of examination, the previous rejection of Claim 52 remains below.
Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific definition of projection format) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For the purposes of examination projection format is considered any format 360-degree video content may be handled or conveyed in.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5-8, 10-14, 28, 29, 32-34, and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aflaki Beni et al. (US 20150195573 A1) in view of Budagavi et al. (US 20160142697 A1) and further in view of Bilbrey et al. (US 20110074931 A1).
Regarding Claim 28, Aflaki Beni et al. teaches a device (Abstract) comprising:
a processor (Paragraph 35), the processor configured to: obtain the multiview video content (Paragraph 125), the multiview video content comprises a chroma component and a luma component, and wherein the chroma component is associated with a first chroma sampling scheme (Paragraphs 148-155; Paragraphs 316-323; Paragraph 335-337);
aligning the unaligned chroma and luma components in a sampling grind that comprises aligned chroma and luma components, and wherein the aligned chroma component in the sampling grid is associated with a second chroma sampling scheme (Paragraphs 148-155; Paragraphs 316-323; Paragraph 335-337; Paragraph 371; Paragraphs 395-399) 
converting the aligned chroma and luma components in the sampling grid (Paragraphs 307-308).
However, Aflaki Beni et al. does not explicitly teach a 360-degree video content; and receiving the 360-degree video content in a first projection format; wherein the chroma component is unaligned with the luma component; aligning the unaligned chroma component to the luma component for a projection format conversion, wherein aligning the unaligned chroma component to the luma component comprises aligning the unaligned chroma component to the luma component in a sampling grid; and converting the 360-degree video content in the first projection format to a second projection format.
Budagavi et al., however, teaches a processor, the processor configured to: obtain a 360-degree video content, wherein the 360-degree video content is associated with a first projection format (Paragraph 7; Paragraph 37);
align the chroma and luma components to a sampling grid for a projection format conversion (Paragraphs 74-81);
converting components associated with the first projection format to a second projection format (Paragraph 37; Paragraph 78-88).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the coding device of Aflaki Beni et al. to include 360-degree video as shown in Budagavi et al. above in order to capture immersive "real life," "being there" experience for consumers by capturing the 360 degree view of the world (See Budagavi et al. Paragraph 3).
However, neither of Aflaki Beni et al. and Budagavi et al. explicitly teach wherein the chroma component is unaligned with the luma component; aligning the unaligned chroma component to the luma component, wherein aligning the unaligned chroma component to the luma component comprises aligning the unaligned chroma component to the luma component in a sampling grid.
Bilbrey et al., however, teaches that the chroma component is unaligned with the luma component; aligning the unaligned chroma component to the luma component, wherein aligning the unaligned chroma component to the luma component comprises aligning the unaligned chroma component to the luma component in a sampling grid (Paragraphs 45-56).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the coding device of Aflaki Beni et al. and Budagavi et al. to include luma and chroma alignment as shown in Bilbrey et al. above in order to produce a combined higher quality image (See Bilbrey et al. Paragraph 2).
	
Regarding Claim 29, Aflaki Beni et al., Budagavi et al., and Bilbrey et al. teach all of the limitations of claim 28 above, Aflaki Beni et al. further teaches that the first chroma sampling scheme comprises at least one of a 4:2:0 chroma format with a Type-0 chroma sample location, the 4:2:0 chroma format with a Type-1 chroma sample location, or the 4:2:0 chroma format with a Type-3 chroma sample location, and wherein the second chroma sampling scheme comprises at least one of a 4:4:4 chroma format, a 4:2:2 chroma format, or the 4:2:0 chroma format with a Type-2 chroma sample location (Paragraphs 148-155; Paragraphs 261-267). 
However, Aflaki Beni et al. does not explicitly teach that wherein the first projection format comprises at least one of a stitched projection format or an equirectangular projection format, and the second projection format comprises a cubemap projection format.
Budagavi et al., however, teaches that the first projection format comprises at least one of a stitched projection format or an equirectangular projection format, and the second projection format comprises a cubemap projection format (Paragraph 6-7; Paragraphs 64-67).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the coding device of Aflaki Beni et al. to include 360-degree video as shown in Budagavi et al. above in order to capture immersive "real life," "being there" experience for consumers by capturing the 360 degree view of the world (See Budagavi et al. Paragraph 3).
Regarding Claim 32, Aflaki Beni et al., Budagavi et al., and Bilbrey et al. teach all of the limitations of claim 28 above, Aflaki Beni et al. further teaches that the processor professor is further configured to: apply an inverse realignment filter to restore the aligned chroma components of the second geometry back to having the unaligned chroma components associated with the first chroma sampling scheme; and the multiview video content having the first chroma sampling scheme (Paragraphs 316-325; Paragraph 334-337). 
However, Aflaki Beni et al. does not explicitly teach that upon converting the 360-degree video content in the first geometry to the second geometry, perform a frame packing of the 360-degree video content in the second geometry.
Budagavi et al., however, teaches that upon converting the 360-degree video content in the first geometry to the second geometry, perform a frame packing of the 360-degree video content in the second geometry (Paragraph 37; Paragraph 78-88).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the coding device of Aflaki Beni et al. to include 360-degree video as shown in Budagavi et al. above in order to capture immersive "real life," "being there" experience for consumers by capturing the 360 degree view of the world (See Budagavi et al. Paragraph 3).
Regarding Claim 33, Aflaki Beni et al., Budagavi et al., and Bilbrey et al. teach all of the limitations of claim 28 above, Aflaki Beni et al. further teaches that to align the unaligned chroma component and the luma component comprises the processor being further configured to: perform a vertical phase shift of the first chroma sampling scheme to the second chroma sampling scheme to align the chroma component with the luma component vertically on a condition that the chroma component is vertically misaligned with the luma components; perform a horizontal phase shift of the first chroma sampling scheme to the second chroma sampling scheme to align the chroma component with the luma component horizontally on a condition that the chroma component is horizontally misaligned with the luma components; or perform both the horizontal phase shift and the vertical phase shift of the first chroma sampling scheme to the second chroma sampling scheme to align the chroma component with the luma component horizontally and vertically on a condition that the chroma component is both horizontally and vertically misaligned with the luma component (Paragraphs 316-325; Paragraph 334-337).
Although the claim limitations are met by Alfaki Beni et al. above, Bilfrey et al. also teaches to align the unaligned chroma component and the luma component comprises the processor being further configured to: perform a vertical phase shift of the first chroma sampling scheme to the second chroma sampling scheme to align the chroma component with the luma component vertically on a condition that the chroma component is vertically misaligned with the luma components; perform a horizontal phase shift of the first chroma sampling scheme to the second chroma sampling scheme to align the chroma component with the luma component horizontally on a condition that the chroma component is horizontally misaligned with the luma components; or perform both the horizontal phase shift and the vertical phase shift of the first chroma sampling scheme to the second chroma sampling scheme to align the chroma component with the luma component horizontally and vertically on a condition that the chroma component is both horizontally and vertically misaligned with the luma component (Paragraphs 45-56).
Regarding Claim 34, Aflaki Beni et al., Budagavi et al., and Bilbrey et al. teach all of the limitations of claim 28 above, Aflaki Beni et al. further teaches that aligning the unaligned chroma and luma components comprises the processor being further configured to: apply at least one of a resampling filter or a phase alignment filter, wherein the resampling filter comprises a chroma upsampling filter or an interpolation filter (Paragraphs 316-325; Paragraph 334-337).
However, neither of Aflaki Beni et al. and Budagavi et al. explicitly teach to align the unaligned chroma component to the luma component.
Bilfrey et al., however, teaches to align the unaligned chroma component to the luma component(Paragraphs 45-56).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the coding device of Aflaki Beni et al. and Budagavi et al. to include luma and chroma alignment as shown in Bilbrey et al. above in order to produce a combined higher quality image (See Bilbrey et al. Paragraph 2).
Regarding Claim 36, Aflaki Beni et al., Budagavi et al., and Bilbrey et al. teach all of the limitations of claim 28 above, Aflaki Beni et al. further teaches that in the second chroma sampling scheme, the chroma component are overlaid with the luma component at same sampling locations (Paragraph 488).
Regarding Claim 37, Aflaki Beni et al., Budagavi et al., and Bilbrey et al. teach all of the limitations of claim 28 above, Aflaki Beni et al. further teaches that aligning the unaligned chroma components comprises the processor being further configured to: determine a current chroma sample at a current chroma sample location, wherein the current chroma sample is associated with a padding chroma sample, and wherein the padding chroma sample is located outside of a video content boundary; derive a padding chroma sample location, wherein the padding chroma sample location is associated with the padding chroma sample, and the padding chroma sample location is spherically continuous of the current chroma sample based on the first projection format; and derive a padding chroma sample value at the padding chroma sample location for aligning the chroma component (Paragraphs 316-325; Paragraph 334-337; Paragraph 528).
However, neither of Aflaki Beni et al. and Budagavi et al. explicitly teach to align the unaligned chroma component to the luma component.
Bilfrey et al., however, teaches to align the unaligned chroma component to the luma component (Paragraphs 45-56).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the coding device of Aflaki Beni et al. and Budagavi et al. to include luma and chroma alignment as shown in Bilbrey et al. above in order to produce a combined higher quality image (See Bilbrey et al. Paragraph 2)
Regarding Claim 38, Aflaki Beni et al., Budagavi et al., and Bilbrey et al. teach all of the limitations of claim 28 above, Aflaki Beni et al. further teaches that aligning the unaligned chroma components comprises the processor being further configured to: determine that a padding chroma sample is outside of a video content face, wherein the padding chroma sample is associated with a current chroma sample; calculate a 3D position of the padding chroma sample; identify a 2D planar position of the padding chroma sample by applying a geometry projection with the 3D position of the padding chroma sample to the first projection format; and derive a padding sample chroma value at the identified 2D planar position for aligning the chroma component (Paragraphs 306-311; Paragraphs 316-325; Paragraph 334-337; Paragraph 528).
Method Claims 1, 2, 5-8, and 10-12 are drawn to the method of using corresponding apparatus claimed in claims 28, 29, 32-34, and 36-38 and as such have similar limitations and are rejected using the same art as used above.
Regarding Claim 13, Aflaki Beni et al., Budagavi et al., and Bilbrey et al. teach all of the limitations of claim 1 above, Aflaki Beni et al. further teaches that the method further comprises: identifying a current sample location; determining determine whether a neighboring sample location is outside of a content boundary, wherein the content boundary comprises at least one of a picture boundary or a face boundary; based on a determination that the neighboring sample location is outside of the content boundary, deriving a reference sample location based on a circular characteristic of the video content and a projection format; and processing process the video content based on the reference sample location (Paragraphs 306-311; Paragraphs 316-325; Paragraph 334-337; Paragraphs 512-518).
However, Aflaki Beni et al. does not explicitly teach a 360-degree video content.
Budagavi et al., however, teaches a 360-degree video content (Paragraph 37).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the coding device of Aflaki Beni et al. to include 360-degree video as shown in Budagavi et al. above in order to capture immersive "real life," "being there" experience for consumers by capturing the 360 degree view of the world (See Budagavi et al. Paragraph 3).
Regarding Claim 14, Aflaki Beni et al., Budagavi et al., and Bilbrey et al. teach all of the limitations of claim 1 above, Aflaki Beni et al. further teaches that deriving the reference sample location further comprises applying at least one of a motion compensation, an intra prediction, a loop filtering, a sample adaptive offset, or an adaptive loop filtering (Paragraphs 126-127; Paragraph 164).
Regarding Claim 52, Aflaki Beni et al., Budagavi et al., and Bilbrey et al. teach all of the limitations of claim 7 above, Aflaki Beni et al. further teaches that the vertical phase shift and the horizontal phase shift is performed symmetrically (Paragraphs 316-325; Paragraph 334-337).
Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN MAHMUD/Primary Examiner, Art Unit 2483